 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 1 of 15 PageID #: 30




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

 DANIELLE K. KELLUM,
 Plaintiff,
                                                 CIVIL ACTION NO.:
              vs.

 SHANE A. SMITH and
                                                JURY TRIAL DEMANDED
 FORD MOTOR COMPANY, INC, A
 DELAWARE CORPORATION,
 Defendants.

                                   COMPLAINT

      Plaintiff, DANIELLE K. KELLUM, files this Complaint and alleges as

follows:

           GENERAL ALLEGATIONS COMMON TO ALL COUNTS

      1.     On and before August 9, 2018, the Plaintiff, DANIELLE K. KELLUM,

(hereinafter referred to as KELLUM or PLAINTIFF) whose date of birth is February

27, 1997, was a resident of Peoria, Illinois.

      2.     That on and before August 9, 2018, the Defendant, SHANE A. SMITH

(hereinafter referred to as SMITH), was a resident of Peoria, Illinois.

      3.     On August 9, 2018, and at all times relevant and material herein, the

Defendant, FORD MOTOR COMPANY, INC. (hereinafter referred to as FORD),

was incorporated in the State of Delaware with its principal place of business in the

State of Michigan. FORD’s agent for service of process is The Corporation Trust

Company, at Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware.


                                           1
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 2 of 15 PageID #: 31




       4.     On and before August 9, 2018, and at all times relevant and material

herein, FORD was engaged in the business of designing, manufacturing, marketing,

selling, distributing and/or servicing automobiles including the 2010 Ford Focus

VIN 1FAHP3GN6AW204341 which the Plaintiff, DANIELLE K. KELLUM, was

driving on August 9, 2018.

       5.     On and before August 9, 2018, and at all times relevant and material

herein, FORD designed and manufactured certain safety features including but not

limited to airbags that were located in the aforementioned 2010 Ford Focus being

operated on the date in question.

       6.     On and before August 9, 2018, and at all times relevant and material

herein, FORD designed and manufactured certain parts of the aforementioned 2010

Ford Focus including but not limited to the driver side rear wheel hub/rim for normal

use and driving of the vehicle.

       7.     On August 9, 2018, at approximately 9:02 p.m., the Plaintiff was

driving the aforementioned 2010 Ford Focus and was driving southwest on Jefferson

Street at or near its intersection with Main Street, City of Peoria, County of Peoria,

State of Illinois.

       8.     That at the aforementioned time and place, the Plaintiff had the green

light and drove her car into the intersection with Main Street.




                                          2
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 3 of 15 PageID #: 32




       9.     That at the aforementioned time and place, the Defendant, SMITH,

owned and operated a 2015 Honda Civic and was driving southeast on Main Street

at or near its intersection with Jefferson Street, City of Peoria, County of Peoria,

State of Illinois.

       10.    That at the aforementioned time and place, the Defendant, SMITH,

drove his car into the intersection with Jefferson Street and failed to yield or stop his

vehicle at the red light, thus causing a collision with the Plaintiff’s car.

       11.    That at the aforementioned time and place, the front of the Defendant,

SMITH’s vehicle, at a low rate of speed, struck the rear passenger side of the

Plaintiff’s car which the impact caused the driver’s side rear wheel assembly, hub

and/or brake drum to break and/or fracture. As the vehicle began to yaw in a

clockwise direction, the fractured rear wheel assembly caused the Plaintiff’s car to

rollover, the driver’s side leading.

       12.    That at the aforementioned time and place, as the Plaintiff’s car began

to tip and then roll one-quarter onto its left side, the Plaintiff instinctively reached

her left hand up to catch or brace herself, at which time her left hand extended

partially through the open driver’s side doors window. Due to the lack of the driver’s

side curtain airbag deployment, the Plaintiff’s left hand and arm were crushed and

severely injured as her car rolled onto her left hand.




                                            3
    Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 4 of 15 PageID #: 33




                   COUNT I – NEGLIGENCE VS. SHANE A. SMITH

          NOW COMES the Plaintiff, DANIELLE K. KELLUM, by and through her

attorneys, and in support of her Complaint against the Defendant, SHANE A.

SMITH, hereby states as follows:

          1-12. Plaintiff hereby repeats and re-alleges paragraphs 1-12 of the General

Allegations Common to all Counts as and for paragraphs 1-12 of Count I of this

Complaint and incorporates the same herein as if set forth fully.

          13.     That at all times relevant and material herein, the Defendant, SMITH,

had a duty to exercise ordinary and reasonable care with respect to the safety of the

Plaintiff and others then and there on the roadway.

          14.     That notwithstanding the foregoing duty, the Defendant, SMITH, did

then and there commit and was then and there guilty of one or more of the following

careless and/or negligent acts and/or omissions1:


                  a. Failed to obey and abide by the traffic control signal in that he ran a
                     red light in violation of the Illinois Motor Vehicle Code 625 ILCS
                     5/11-306(c);

                  b. Failed to decrease the speed of his vehicle so as to avoid colliding
                     with the vehicle being operated by the Plaintiff;

                  c. Failed to keep a safe and proper lookout;

                  d. Failed to sound his horn or otherwise warn the Plaintiff of the
                     impending collision;

1   The motor vehicle violations are pursuant to Illinois law, since the accident occurred in Illinois.


                                                    4
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 5 of 15 PageID #: 34




             e. Failed to apply his brakes or otherwise steer his vehicle so as to
                avoid the impending collision;

             f. Otherwise drove his vehicle in a negligent and/or careless fashion.

       15.   That as a direct and proximate result of one or more of the

aforementioned careless and/or negligent acts and/or omissions of the Defendant,

SMITH, the Plaintiff, DANIELLE K. KELLUM, was caused to sustain severe and

permanent injuries to her person; was and will in the future forced to suffer great

pain and anguish, both in mind and body; was and will in the future hindered and

prevented from attending to her usual duties and affairs of life; was or will in the

future forced to lose the value of that time as aforementioned; and further forced to

expend large sums of money for medical bills for the care and treatment of her said

injuries.

       WHEREFORE the Plaintiff, DANIELLE K. KELLUM, hereby prays for

judgment in her favor and against the Defendant, SHANE A. SMITH, in an amount

in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus costs in this suit

herein.




                                          5
    Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 6 of 15 PageID #: 35




    COUNT II – DEFECTIVE DESIGN, DEFECTIVE MANUFACTURING,

        FAILUE TO WARN, AND STRICT LIABILITY: FORD MOTOR

                                      COMPANY, INC2

        NOW COMES the Plaintiff, DANIELLE K. KELLUM, by and through her

attorneys, and in support of her Complaint against the Defendant, FORD MOTOR

COMPANY, INC., hereby states as follows:

        1-12. Plaintiff hereby repeats and re-alleges paragraphs 1-12 of the General

Allegations Common to all Counts as and for paragraphs 1-12 of Count II of this

Complaint and incorporates the same herein as if set forth fully.

        13.    That at all times relevant and material herein, the Defendant, FORD,

had a duty to design, manufacture, service, market, distribute, warn, and/or sell the

2010 Ford Focus so that it was neither defective nor unreasonably dangerous when

put to the use for which it was designed, manufactured, serviced, marketed,

distributed and/or sold.

        14.    That at all times relevant and material herein, the Defendant, FORD,

had a duty to warn, design, and manufacture the 2010 Ford Focus to provide

reasonable occupant protection during a crash such as the one experienced by the

Plaintiff which would include equipping the vehicle with a roll sensor to deploy




2Recognizing that Delaware law does not include strict liability, Plaintiff maintains this cause of
action in the event that Illinois law applies.


                                                 6
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 7 of 15 PageID #: 36




appropriate occupant safety airbags to keep the occupant inside the vehicle during a

roll event.

       15.     That at all times relevant and material herein, the Defendant, FORD,

had a duty to warn, design, and manufacture the 2010 Ford Focus to provide

reasonable occupant protection during a crash such as the one experienced by the

Plaintiff so that vehicle equipped side curtain airbags would provide full side curtain

protection with full coverage of the driver’s side window so that the occupant’s body

or any parts thereof would not be outside the vehicle during a roll event.

       16.     That at all times relevant and material herein, the Defendant, FORD,

had a duty to warn, design, and manufacture the 2010 Ford Focus to provide

reasonable protection to the occupant so that the vehicle would not roll onto its side

during a low speed, low impact side collision crash such as the one that occurred in

this matter.

       17.     That at all times relevant and material herein, the Defendant, FORD,

had a duty to warn, design, and manufacture the 2010 Ford Focus and its component

parts including but not limited to the driver’s side rear wheel assembly and hub to

provide reasonable protection during a low speed, low impact side collision crash so

that the wheel assembly/hub/rim would not fracture or break causing the vehicle to

then roll onto its side.




                                           7
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 8 of 15 PageID #: 37




      18.    At the time the 2010 Ford Focus left the possession of the Defendant,

FORD, and at the time the Ford Focus entered the stream of commerce and during

the years the Ford Focus was in service, the Ford Focus was in an unreasonably

dangerous and defective condition for normal use. These defects and dangers

include but are not limited to the following:

             a. The 2010 Ford Focus was improperly manufactured for purposes of
                its foreseeable intended use;

             b. The 2010 Ford Focus did not include sufficient and adequate
                instructions and warnings;

             c. The 2010 Ford Focus was inadequately designed for purposes of its
                foreseeable intended use;

             d. The 2010 Ford Focus did not contain adequate safeguards to protect
                the end user from harm;

             e. The 2010 Ford Focus did not include adequate warnings to
                consumers or end users to the dangers or hazards inherent in the use
                of the 2010 Ford Focus;

             f. The 2010 Ford Focus did not contain a roll sensor/side curtain
                system to deploy airbags to protect occupants from partial ejection
                during a rollover crash event;

             g. The 2010 Ford Focus driver’s side curtain bag did not deploy during
                the roll event in this crash;

             h. The 2010 Ford Focus side curtain bag did not provide adequate
                protection or coverage of the entire driver side window to keep the
                occupant including any and all extremities in the vehicle during the
                roll event;

             i. The 2010 Ford Focus driver’s side rear wheel assembly/hub/rim was
                improperly manufactured for its foreseeable intended use;


                                          8
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 9 of 15 PageID #: 38




             j. The 2010 Ford Focus driver’s side rear wheel assembly/hub/rim was
                improperly designed for its foreseeable intended use;

             k. The 2010 Ford Focus driver’s side rear wheel assembly/hub/rim was
                not adequately safe from breaking or fracturing in a low speed, low
                impact side collision to protect the end user from harm;

             l. The 2010 Ford Focus was otherwise unreasonably dangerous and
                defective.

       19.   That as a direct and proximate result of one or more of the

aforementioned unreasonably dangerous and defective conditions of the 2010 Ford

Focus the Plaintiff, DANIELLE K. KELLUM, then and there sustained severe and

permanent injuries to her person; was and will in the future forced to suffer great

pain and anguish, both in mind and body; was and will in the future hindered and

prevented from attending to her usual duties and affairs of life; was or will in the

future forced lose the value of that time as aforementioned; and further forced to

expend large sums of money for medical bills for the care and treatment of her said

injuries.

       WHEREFORE the Plaintiff, DANIELLE K. KELLUM, hereby prays for

judgment in her favor and against the Defendant, FORD, in an amount in excess of

FIFTY THOUSAND DOLLARS ($50,000.00) plus costs in this suit herein.




                                         9
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 10 of 15 PageID #: 39




      COUNT III – NEGLIGENCE: FORD MOTOR COMPANY, INC

      NOW COMES the Plaintiff, DANIELLE K. KELLUM, by and through her

attorneys, and in support of her Complaint against the Defendant, FORD MOTOR

COMPANY INC., hereby states as follows:

      1-12. Plaintiff hereby repeats and re-alleges paragraphs 1-12 of the General

Allegations Common to all Counts as and for paragraphs 1-12 of Count III of this

Complaint and incorporates the same herein as if set forth fully.

      13.    That at all times relevant and material herein, the Defendant, FORD,

had a duty to exercise reasonable and ordinary care in the design, testing,

manufacturing, marketing, selling, distributing, warning and servicing the 2010 Ford

Focus so that it would be reasonably safe for its intended use.

      14.    The Defendant, FORD, knew or reasonably should have known that the

2010 Ford Focus was placed in the stream of commerce and that it would be likely

used for its intended use by the Plaintiff and others.

      15.    The Defendant, FORD, knew or reasonably should have known that the

dangers associated with the manner and circumstances of the Plaintiff’s foreseeable

use of the 2010 Ford Focus which danger would not be obvious to persons and

circumstances similar to the Plaintiff’s.




                                            10
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 11 of 15 PageID #: 40




      16.   That notwithstanding the foregoing duty, the Defendant, FORD, did

and there commit and was then and there guilty of one or more of the following

careless and/or negligent acts and/or omissions:

            a. Insufficiently warned and instructed end users of the 2010 Ford
               Focus including the Plaintiff of the nature and type of defects present
               in the 2010 Ford Focus;

            b. Designed the 2010 Ford Focus so that there was an unreasonably
               high likelihood that a user of the 2010 Ford Focus would become
               injured by a design defect in that it did not contain a roll sensor to
               deploy airbags to protect occupants during a roll crash event;

            c. Manufactured the 2010 Ford Focus so that there was an
               unreasonably high likelihood that a user of the 2010 Ford Focus
               would become injured by a manufacturing defect in that did not
               contain a roll sensor to deploy airbags to protect occupants during a
               roll crash event;

            d. Designed the 2010 Ford Focus so that there was an unreasonably
               high likelihood that a user of the 2010 Ford Focus would become
               injured by a design defect in that the side curtain bag did not provide
               adequate protection or coverage of the entire driver side window to
               keep the occupant including any and all extremities in the vehicle
               during the roll event;

            e. Manufactured the 2010 Ford Focus so that there was an
               unreasonably high likelihood that a user of the 2010 Ford Focus
               would become injured by a manufacturing defect in that the side
               curtain bag did not provide adequate protection or coverage of the
               entire driver side window to keep the occupant including any and all
               extremities in the vehicle during the roll event;

            f. Designed the 2010 Ford Focus so that there was an unreasonably
               high likelihood that a user of the 2010 Ford Focus would become
               injured by a design defect in that the driver’s side rear wheel
               assembly/hub/rim was not adequately safe from breaking or




                                         11
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 12 of 15 PageID #: 41




                fracturing in a low speed, low impact side collision to protect the
                end user from harm;

             g. Manufactured the 2010 Ford Focus so that there was an
                unreasonably high likelihood that a user of the 2010 Ford Focus
                would become injured by a manufacturing defect in that the driver’s
                side rear wheel assembly/hub/rim was not adequately safe from
                breaking or fracturing in a low speed, low impact side collision to
                protect the end user from harm;

             h. Distributed the 2010 Ford Focus when they knew or should have
                known that the 2010 Ford Focus was defective and dangerous;

             i. Was otherwise negligent and careless in the design, testing,
                manufacturing, marketing, selling, warning, distributing and
                servicing of the 2010 Ford Focus.

       17.   That as a direct and proximate result of one or more of the

aforementioned careless and/or negligent acts and/or omissions of the Defendant,

FORD, the Plaintiff, DANIELLE K. KELLUM, did then and there sustain severe

and permanent injuries to her person; was and will in the future forced to suffer great

pain and anguish, both in mind and body; was and will in the future hindered and

prevented from attending to her usual duties and affairs of life; was or will in the

future forced lose the value of that time as aforementioned; and further forced to

expend large sums of money for medical bills for the care and treatment of her said

injuries.

       WHEREFORE the Plaintiff, DANIELLE K. KELLUM, hereby prays for

judgment in her favor and against the Defendant, FORD, in an amount in excess of

FIFTY THOUSAND DOLLARS ($50,000.00) plus costs in this suit herein.


                                          12
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 13 of 15 PageID #: 42




 COUNT IV –BREACH OF EXPRESS OR IMPLIED WARRANTY: FORD
                  MOTOR COMPANY, INC

      NOW COMES the Plaintiff, DANIELLE K. KELLUM, by and through her

attorneys, and in support of her Complaint against the Defendant, FORD MOTOR

COMPANY INC., hereby states as follows:

      1-12. Plaintiff hereby repeats and re-alleges paragraphs 1-12 of the General

Allegations Common to all Counts as and for paragraphs 1-12 of Count IV of this

Complaint and incorporates the same herein as if set forth fully.

      13.    The Defendant, FORD, both impliedly and expressly through their

advertisements and other means that the 2010 Ford Focus was of merchantable

quality, fit for the manner and purpose for which it was sold.

      14.    The Plaintiff was a foreseeable user of the 2010 Ford Focus and the

2010 Ford Focus was being used in a reasonably anticipated manner and purpose at

the time of the incident.

      15.    The Plaintiff relied on the Defendant, FORD, to provide a merchantable

and suitable vehicle fit for the purpose for which it was intended.

      16.    Because of the defect and unreasonably dangerous design and/or

manufacture of the 2010 Ford Focus more fully described above, it could be involved

in a foreseeable crash sequence and fail to adequately restrain an occupant in a

foreseeable reasonably anticipated crash or otherwise standing injury. Additionally,




                                          13
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 14 of 15 PageID #: 43




because the wheel and airbag system were ineffective, faulty and inadequate in

restraining the vehicle and preventing a roll crash, the 2010 Ford Focus was neither

merchantable nor fit for ordinary purposes.

      17.    As a direct, proximate foreseeable result of the defect of unreasonably

dangerous design and/or manufacture, the 2010 Ford Focus failed to adequately

restrain and protect the Plaintiff and failed to prevent her injuries.

      18.    The 2010 Ford Focus was neither of merchantable quality or reasonably

fit to be used for the purpose for which it was intended including the foreseeable

incident alleged herein and was unmerchantable.

      19.    The defect and/or unreasonably dangerous conditions constitute a

breach of the Defendant’s, FORD, expression of implied warranties.

      20.    That as a direct and proximate result of the Defendant’s, FORD, breach

of the expression of implies warranty of the 2010 Ford Focus the Plaintiff did then

and there sustain severe and permanent injuries to her person; was and will in the

future forced to suffer great pain and anguish, both in mind and body; was and will

in the future hindered and prevented from attending to her usual duties and affairs

of life; was or will in the future forced lose the value of that time as aforementioned;

and further forced to expend large sums of money for medical bills for the care and

treatment of her said injuries.




                                           14
 Case 1:20-cv-00943-RGA Document 1 Filed 07/14/20 Page 15 of 15 PageID #: 44




      21.    The Defendant, FORD, is liable for breaching the expression of implied

warranties in the suing interest of the Plaintiff and the damages interest of the

Plaintiff in an amount to determine at trial.

      WHEREFORE the Plaintiff, DANIELLE K. KELLUM, hereby prays for

judgment in her favor and against the Defendant, FORD, in an amount in excess of

FIFTY THOUSAND DOLLARS ($50,000.00) plus costs in this suit herein.



                                        Respectfully Submitted,

                                        Dalton & Associates, P.A.
                                        /s/ Laura J. Simon, Esquire
                                        Laura J. Simon, Esquire (ID 3644)
                                        Cool Spring Meeting House
                                        1106 West Tenth Street
                                        Wilmington, DE 19806
                                        (302) 652-2050
                                        lsimon@bdaltonlaw.com
                                        Attorney for Plaintiff


Dated: 7/14/2020




                                           15
